Citation Nr: 0927212	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for skin disability of 
nails.

2.  Entitlement to service connection for shingles.

3.  Entitlement to service connection for a chronic 
disability manifested by dizziness/motion sickness, claimed 
as vertigo.

4.  Entitlement to service connection for chronic upper 
respiratory infection disability, claimed as seasonal 
allergies.  

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for bilateral wrist 
disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had 26 years of active duty service ending with 
her retirement in July 2004.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in September 2007.  
The Board previously remanded these issues for further 
development in November 2007.  

The issues of entitlement to service connection for skin 
disability of nails, shingles and bilateral wrist disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT


1.  The Veteran does not currently have a chronic disability 
manifested by dizziness/motion sickness or vertigo purposes 
of service connection.

2.  Chronic rhinitis manifested during active duty service.

3.  Headaches are causally related to service-connected 
chronic rhinitis.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by dizziness/motion 
sickness or vertigo was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Chronic rhinitis was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  Headaches are proximately due to the Veteran's service-
connected chronic rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the 
issues of entitlement to service connection for chronic 
rhinitis and headaches, the satisfaction of VCAA requirements 
is rendered moot. 

With respect to the issue of a chronic disability manifested 
by dizziness/motion sickness, claimed as vertigo, the record 
shows that in an August 2004 and December 2007 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in August 2004, which was prior to the 
March 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the subsequent December 2007 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in the May 2009 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the December 2007 
VCAA letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, hearing testimony, VA treatment 
records and VA examination reports.  Thus, the Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

With respect to the issue pertaining to dizziness, the 
Veteran was afforded VA examinations in December 2004 and 
February 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide this issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue a chronic disability manifested by dizziness/motion 
sickness, claimed as vertigo. 



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  

Chronic Upper Respiratory Infection Disability, Claimed as 
Seasonal Allergies

The Veteran is seeking service connection for a chronic upper 
respiratory infection disability, claimed as seasonal 
allergies.  Service treatment records showed diagnoses of 
upper respiratory infections on numerous occasions.  
Significantly, May 1986 and May 1994 records showed an 
assessment of rhinitis.  Further, a September 2001 record 
gave an assessment of sinusitis.  

VA treatment records have been associated with the claims 
file.  The records showed that the Veteran was using Claritin 
as well as Sudafed for sinus pressure and headaches.  The 
records also showed that the Veteran had a prescription for 
Loratadine. 

At the Board hearing, the Veteran testified that the symptoms 
she experienced in the military had continued.  She was also 
taking Loratadine and pseudophedrine daily.   

In its November 2007 remand, the Board observed that the 
Veteran had not been afforded a VA examination.  Thus, on 
remand, the Veteran was afforded a VA examination in February 
2009.  The claims file was reviewed.  The examiner noted that 
the Veteran complained of frequent upper respiratory tract 
symptoms throughout her military service.  He observed that a 
review of the record showed sporadic episodes of illnesses 
described as upper respiratory infections, rhinitis, 
pharyngitis, and Eustachian tube dysfunctions about two times 
a year.  The Veteran reported that over the years, the 
instances had become more frequent and she was currently 
using Loratadine frequently.  The examiner diagnosed the 
Veteran with chronic rhinitis.  Nevertheless, the examiner 
failed to offer an opinion as to whether this disability was 
related to service.  

The Board observes that the Veteran filed her initial claim 
described as seasonal allergies prior to her retirement from 
service.  Given that the Veteran has continually complained 
of upper respiratory symptoms, and in light of the present 
medical evidence of a chronic respiratory disability, the 
Board finds that the record shows a continuity of pertinent 
symptomatology to link the Veteran's chronic rhinitis to 
active service.  Further, the Veteran's service treatment 
records showed continuing treatment for upper respiratory 
disabilities, including rhinitis.  In sum, there is a current 
diagnosis of chronic rhinitis; and based on continuing 
symptomatology, a link between the Veteran's current 
disability and service.  Thus, service connection for chronic 
rhinitis is warranted.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Headaches

The present appeal also includes the issue of entitlement to 
service connection for headaches.  An August 1999 service 
treatment record showed a history of occasional headaches.  
However, the records are silent with respect to any findings 
of a chronic headache disability.  

After her retirement, the Veteran was afforded a VA neurology 
examination in December 2004.  The examiner noted that 
headaches were not mentioned in the claims file, but 
indicated that the Veteran may have stress headaches or 
migraines.  

VA treatment records showed that rhinitis and sinus headaches 
were controlled with Claritin and Sudafed use.  

At the Board hearing, the Veteran testified that her 
headaches began in the late 1990s, but she did not go to the 
clinic during service specifically complaining about 
headaches.  She thought at the time that the headaches were 
stress related, but now thought they may be due to head 
congestion. 

In the November 2007 remand, the Board found that the 
December 2005 VA examination was insufficient for appellate 
review.  Thus, on remand, the Veteran was afforded a VA 
examination in October 2008.  The examiner found that based 
on the history, localization of the headaches, associated 
symptoms, improvement with antihistamine and analgesics, the 
Veteran's headaches were mostly triggered by her rhinitis, 
sinus condition and allergies or hypersensitivity to many 
things.   

There is no competent medical evidence of record to show that 
the Veteran's headaches are directly related to service.  
However, the October 2008 VA examination clearly found that 
the Veteran's headaches were mostly triggered by her 
rhinitis, sinus condition and allergies or hypersensitivity 
to many things.  Thus, as the Board has determined above that 
service connection is warranted for chronic rhinitis, when 
resolving all benefit of the doubt in the Veteran's favor, 
the Board finds that service connection is also warranted on 
a secondary basis for headaches. 

Chronic Disability Manifested by Dizziness/Motion Sickness, 
claimed as Vertigo

The Veteran is also seeking service connection for a chronic 
disability manifested by dizziness/motion sickness, claimed 
as vertigo.  An October 1977 service examination showed that 
the Veteran denied a family history of motion sickness or 
disturbances of consciousness.  However, a July 1980 
treatment record showed that the Veteran was seeking 
medication for a long trip overseas due to motion sickness.  
The Veteran reported a history of air sickness.  Further, a 
December 1981 service treatment record showed that the 
Veteran complained of "vertigo."  However, the assessment 
was probable hypoglycemia.  In an August 1986 report of 
medical history, the Veteran reported a history of car, 
train, sea or air sickness.  Further, May 1987, October 1988 
and July 1992 treatment records showed an assessment of 
motion sickness.   

VA treatment records are silent with respect to any reports 
of dizziness or motion sickness. 

The December 2004 VA examination found that the description 
of vertiginous episodes currently described by the Veteran 
were not found anywhere in the claims file.  The examiner 
noted that the one episode that the Veteran referred to was 
actually lightheadedness and weakness occurring in midmorning 
and disappearing with food, which was not vertigo.  

At the September 2007 Board hearing, the Veteran testified 
that she experienced "vertigo" while in service.  However, 
she also stated that she was not experiencing vertigo at this 
time or at the time of her retirement from service.  She 
indicated that if she experienced the problem again in the 
future, she wanted it documented that she experienced in 
while in service.  Essentially, the Veteran does not contend 
that she is currently diagnosed as having chronic disability 
associated with those inservice experiences, but rather, she 
is concerned of  the reoccurrence in the future.  

On remand, the February 2009 VA examination noted that there 
have been no instances of vertigo since twice in the 1980s.  
The examination was silent with respect to any other current 
findings of dizziness or motion sickness. 
  
Based on a thorough review of the medical evidence, including 
the Veteran's testimony that she is not currently diagnosed 
with a chronic disability, the Board finds that there is no 
evidence of a current disability for which VA compensation 
may be awarded.  The medical evidence shows that the Veteran 
experienced dizziness and motion sickness in service.  
However, there has been no showing of these types of 
incidents since service.  The Board finds it significant that 
there are no medical records pertaining to this issue after 
service so there is no supporting evidence of continuity of 
pertinent symptomatology since service.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

The Board understands the Veteran's concerns that the 
dizziness/motion sickness problems will return in the future.  
However, the Board is unable to award service connection 
under the current law and regulations for the possibility of 
future disabilities.  Consequently, absent evidence of a 
diagnosed disability, service connection must be denied.  A 
preponderance of the evidence is against the Veteran's claim 
for  a chronic disability manifested by dizziness/motion 
sickness, claimed as vertigo.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection for chronic rhinitis and for headaches is 
warranted.  To that extent, the appeal is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for a chronic disability manifested by 
dizziness/motion sickness, claimed as vertigo, is not 
warranted.  To that extent, the appeal is denied. 


REMAND

The Veteran is also seeking entitlement to service connection 
for skin disability of the toenails.  In the November 2007 
remand, the Board found that the Veteran should be afforded 
another VA examination to determine whether the Veteran 
currently suffers from a chronic skin disability of the nails 
that manifested during the Veteran's active service.  While 
the Veteran was afforded a VA examination in January 2009 for 
skin disease, the examiner only focused on the Veteran's 
eczema and did not address the instances of 
onchymycosis/toenail infection in service or determine 
whether the Veteran currently suffers from a chronic skin 
disability of the nails that manifested during the Veteran's 
active service.  Thus, in order to comply with the remand, 
the Board finds that the Veteran should be afforded another 
VA skin examination with a medical doctor to determine 
whether the Veteran currently suffers from a chronic skin 
disability of the nails that manifested during the Veteran's 
active service.  See Stegall v. West, 11 Vet.App. 268 (1998). 

Further, the November 2007 remand found that the Veteran 
should be afforded a VA examination to determine whether the 
Veteran currently suffers from shingles that manifested 
during the Veteran's active service.  However, while the 
Veteran was afforded four separate VA examinations, none of 
the examinations addressed the Veteran's shingles.  Thus, the 
Veteran should be afforded a VA examination to determine 
whether the Veteran currently suffers from shingles or any 
residuals related to the Veteran's active service.  See 
Stegall.

Lastly, with respect to the issue of service connection for 
bilateral wrist disability, the Veteran was afforded a VA 
examination in January 2009.  The examiner diagnosed the 
Veteran with repetitive motion syndrome, bilateral wrists.  
However, it does not appear that x-rays of the wrists were 
taken to determine whether a bone or joint disability exists.  
Further, significantly, the examiner did not offer an opinion 
as to whether it was at least as likely as not (a 50% or 
higher degree of probability) that any current bilateral 
wrist disability was related to service.  The November 2007 
remand specifically requested such an opinion and directed 
that all appropriate tests, including x-rays, should be done.  
Thus, in order to comply with the Board's remand, the Veteran 
should be afforded another VA orthopedic examination with a 
medical doctor to determine whether the Veteran currently 
suffers from a bilateral joint disability of the wrists, and 
if so, whether this disability is related to the Veteran's 
service.  See Stegall.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
a VA  examination(s) with a medical 
doctor(s) to determine the nature, 
extent and etiology of any skin 
disability of the nails and the 
etiology of shingles, as well as any 
residuals.  The claims file must be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  After examining the 
Veteran and reviewing the claims file, 
the examiner(s) should clearly list any 
chronic disabilities with respect to 
these issues.  Further, the examiner(s) 
should offer an opinion as to whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
any of these disabilities manifested 
during service.  

2.  Moreover, the Veteran should be 
scheduled for a VA orthopedic examination 
with a medical doctor to determine the 
nature, extent and etiology of any 
currently manifested bilateral wrist 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current bilateral 
wrist disability is related to service.  
All appropriate tests, including x-rays, 
should be done if deemed medically 
feasible.

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


